UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 03-6990



In Re:   RANDY REYNOLDS,

                                                            Petitioner.



             On Petition for Writ of Mandamus.      (CR-98-8)


Submitted:    August 28, 2003            Decided:    September 10, 2003


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Randy Reynolds, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Randy Reynolds petitions for a writ of mandamus, alleging the

district court has unduly delayed acting on his 28 U.S.C. § 2255

(2000) motion.   He seeks an order from this court directing the

district court to act. We find there has been no undue delay in the

district court. Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for a writ of mandamus.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                   PETITION DENIED




                                2